Citation Nr: 1532408	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  08-10 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent from July 17, 2006, in excess of 40 percent from August 19, 2010, and in excess of 60 percent from August 23, 2012 for prostate cancer. 

2.  Entitlement to a disability rating in excess of 10 percent for residuals of an arthrotomy of the right knee with sensory neuropathy and degenerative joint disease (right knee disorder).
 
3.  Entitlement to a disability rating in excess of 20 percent for myositis of the left trapezius muscle with paresthesias (left shoulder disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty service from August 1952 August 1972.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from February 2007 and June 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In August 2010, the Veteran and his wife testified at a hearing before the undersigned Acting Veterans Law Judge at the RO. 

In October 2010, the Board remanded the appeal for further development.  In a September 2011 rating decision, the RO granted the Veteran's service connected prostate cancer a 20 percent rating from July 17, 2006 (the date of his claim for service connection) and a 40 percent rating from August 19, 2010, as well as granted an increased rating of 20 percent rating for his service-connected his left shoulder disorder effective from February 22, 2007 (the date of his claim for an increased rating).  In February 2012, the Board issued a decision that in part denied the appealed claims indicated above. 

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's February 2012 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the August 2010 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran/Appellant requested only to have the prior decision vacated and a new one issued in its place. 

Subsequently, a May 2013 rating decision granted an increased rating of 60 percent for the service-connected residuals of the Veteran's prostate cancer effective August 23, 2012.

The case has previously been before the Board on multiple occasions, most recently in May 2014.  All additional requested development has been completed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  From July 17, 2006, the preponderance of the competent and credible evidence is against a finding that the Veteran's prostate cancer reoccurred, has required additional treatment, or is manifested by renal dysfunction.
 
2.  From July 17, 2006, to August 18, 2010, the preponderance of the competent and credible evidence is against a finding that the Veteran's prostate cancer was manifested by wearing absorbent materials which must be changed at least two times per day, daytime voiding interval of less than one hour, awakening to void five or more times per night, obstructive voiding, or urinary tract infections.

3.  From August 19, 2010 to August 23, 2012, the preponderance of the competent and credible evidence is against a finding that the Veteran's prostate cancer is manifested by wearing absorbent materials which must be changed more than four times per day.
 
4.  Subsequent to August 23, 2012, the preponderance of the competent and credible evidence is against a finding that the Veteran's prostate cancer was manifested by any renal dysfunction.  

5.  The preponderance of the competent and credible evidence is against a finding that at any time during the pendency of the appeal the Veteran's right knee disorder is manifested by at least moderate recurrent subluxation or lateral instability; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion; or flexion limited to 45 degrees and/or extension limited to 10 degrees even taking into account his complaints of pain.
 
6.  The preponderance of the competent and credible evidence is against a finding that at any time during the pendency of the appeal the Veteran's left shoulder disorder is manifested by ankylosis, limitation of motion of the arm to 25 degrees from the side even taking into account his complaints of pain, fibrous union of the humerus, nonunion of the humerus (false flail joint), loss of head of humerus (flail shoulder), or malunion of the clavicle or scapula at any time during the pendency of the appeal.


CONCLUSIONS OF LAW

1.  The Veteran did not meet the criteria for higher disability ratings, for the specific ratings and periods of time at issue, for his prostate cancer at any time during the pendency of his appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2014).
 
2.  The Veteran did not meet the criteria for a rating in excess of 10 percent for his right knee disorder at any time during the pendency of his appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5257 to 5261 (2014).
 
3.  The Veteran did not meet the criteria for a rating in excess of 20 percent for his left shoulder disorder at any time during the pendency of his appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5021, and 5201 to 5203 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

The Veteran was provided the requisite notice with respect to the claim for service connection for prostate cancer in correspondence dated July 2006 and for his claims for increased disability ratings in a letter dated March 2007 which was prior to the June 2007 rating decision.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006).  Accordingly, once service connection for prostate cancer was granted and ratings and effective dates were assigned section 5103(a) notice was no longer required.

The Board previously remanded the Veteran's case on multiple occasions and he has been afforded multiple VA Compensation and Pension examinations which are adequate as they provide the necessary medical evidence to apply to the rating criteria.  After the remand, reasonable efforts to obtain all records identified by the Veteran had been made and all available records have been obtained. 

VA has obtained available service treatment records, post-retirement service department medical records, private medical records, VA medical records, and VA examination reports; assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise. 
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was afforded VA examinations, most recently in March 2015.  The examination reports reveal all necessary findings, and the Board finds they are accurate depictions of the service-connected disabilities.  The Board acknowledges that the Veteran reported a worsening of his right knee disability in July 2015.  The Veteran did not report a recent onset of symptoms or limitations which would suggest a significant increase in severity which would render the March 2015 VA examination inaccurate, however.  Thus, the Board finds the record is adequate for adjudicating the knee claim.  The Veteran was also afforded a hearing before an Acting Veterans' Law Judge in August 2010, wherein he was assisted by an accredited representative.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).




II.  Disability Ratings

The Veteran asserts that his prostate cancer, right knee disorder, and left shoulder disorder meet the criteria for higher evaluations. 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Consistent with the facts found, separate ratings can be assigned for separate periods of time, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also, Hart v. Mansfield, 21 Vet. App. 505 (2007).

When assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect any functional limitation that is due to pain that is supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45.  The Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect any functional limitation that is due to pain that is supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45. 

A.  Prostate cancer

The February 2007 rating decision granted the Veteran service connection for prostate cancer effective July 17, 2006 and granted a non-compensable (0%) rating under 38 C.F.R. § 4.115b, Diagnostic Code 7528.  The subsequent September 2011 rating decision granted the Veteran's prostate cancer a 20 percent rating effective from July 17, 2006, the date of service connection, and assigned a 40 percent rating effective from August 19, 2010.  Finally, a May 2013 rating decision granted an increased rating of 60 percent for prostate cancer effective August 23, 2012.  

Accordingly, the Board must address the Veteran's claim as being entitlement to an initial rating in excess of 20 percent from July 17, 2006, and in excess of 40 percent from August 19, 2010, and in excess of 60 percent from August 23, 2012 for prostate cancer

The Veteran's service-connected prostate cancer is rated under Diagnostic Code 7528 for malignant neoplasms of the genitourinary system.  A 100 percent rating is assigned during active cancer process then following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528, Note.  

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where diagnostic codes refer the decision maker to these specific areas dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  38 C.F.R. §4.115a.  

Renal Dysfunction has ratings ranging from non-compensable to 100 percent.  A 100 percent rating contemplates a renal dysfunction which requires regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  An 80 percent rating contemplates persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 60 percent rating contemplates constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  A 30 percent rating contemplates albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A non-compensable (0%) rating contemplates albumin and casts with history of acute nephritis; or, hypertension non-compensable under diagnostic code 7101.  38 C.F.R. § 4.115a Ratings of the Genitourinary System - Dysfunctions (2014).    

Voiding Dysfunction is rated under three sub categories:  Urinary Leakage, Urinary Frequency, and Obstructed Voiding.  Urinary Leakage has ratings ranging from 20 to 60 percent.  A 60 percent rating contemplates continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  A 40 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 20 percent rating contemplates leakage requiring the wearing of absorbent materials which must be changed less than 2 times per day.  Id.  

Urinary Frequency has ratings ranging from 10 to 40 percent.  A 40 percent rating contemplates daytime voiding interval less than one hour, or; awakening to void five or more times per night.  A 20 percent rating contemplates daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent rating contemplates daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id.  

Obstructed Voiding has ratings ranging from non-compensable (0%) to 30 percent.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A 10 percent rating contemplates marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  (1) post void residuals greater than 150 cc.; (2) uroflowmetry; markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A non-compensable (0%) rating contemplates obstructive symptomatology with or without stricture disease requiring dilatation 1 to 2 times per year.  Id.  

The Board will first consider the applicability of the first part of Diagnostic Code 7528 to his initial entitlement to a 100 percent scheduler rating following a diagnosis of carcinoma of the prostate.  See 38 C.F.R. § 4.115b. 

The Veteran was first diagnosed with prostate cancer in May 200,5 and he finished his treatment by August 2005.  The record does not show that his cancer has reoccurred, metastasized, or required additional treatment.  In fact, the January 2007 VA examiner after a review of the record on appeal specifically opined that the Veteran has no known recurrence or metastatic disease.  This opinion is not contradicted by any medical opinion of record. 

Therefore, while Diagnostic Code 7528 provides a 100 percent rating for the prostate cancer, because entitlement to service connection was not granted until July 2006, over a year after the diagnosis of prostate cancer and almost a year after the cessation of therapy, and because there has not been a recurrence of the prostate cancer, metastasizes, or a need for further treatment the Board finds that a 100 percent rating is not warranted at any time from July 17, 2006.  

The Board will next consider the applicability of the last part of Diagnostic Code 7528 which instructs that if there has been no local reoccurrence or metastasis, to rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115a Ratings of the Genitourinary System - Dysfunctions (2014).

A review of the record on appeal reveals no complaints, diagnoses, or treatment for renal dysfunction.  Therefore, the Board will not rate his service connected prostate cancer as renal dysfunction under 38 C.F.R. § 4.115a.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of a diagnostic code should be upheld so long as it is supported by explanation and evidence.).  This is true at all times from July 17, 2006, and therefore consideration of staged ratings with consideration of renal dysfunction are not for application.  Fenderson, supra.

Accordingly, the Board will next see if the Veteran's prostate cancer is entitled to a higher evaluation at any time during the pendency of the appeal when rated as a voiding dysfunction.

From July 17, 2006, to August 18, 2010 the Veteran is assigned a 20 percent rating.  

As to a higher evaluation based on continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials, the Board notes that nothing in the record regarding this time period shows the Veteran wore absorbent materials which had to be changed at least two times per day.  In fact, the January 2007 VA examiner specifically reported that, while the Veteran complained of stress urinary incontinence and examination revealed that he kept some toilet tissue near his rectal area, the appellant also reported that he did not use any diapers or pads and none was noted on examination.  Although treatment records document the Veteran's complaints and/or treatment for mild urgency and frequency (see, for example, VA treatment records dated in June 2006), the report by the VA examiner that the claimant did not use any diapers or pads during this time period is not contradicted by any other evidence of record.  Therefore, the Board finds a higher evaluation is not warranted based on wearing absorbent materials.  38 C.F.R. § 4.115a.  This is true at all times from July 17, 2006, to August 18, 2010.  

As to a higher evaluation based on voiding intervals, although the record documents the Veteran's complaints regarding frequent urination, nothing in the record for this time period shows that he had daytime voiding intervals of less than one hour or awakened to void five or more times per night.  Therefore, the Board finds a higher evaluation is not warranted based on voiding intervals.  38 C.F.R. § 4.115a.  This is true at all times from July 17, 2006, to August 18, 2010. 

As to a higher evaluation based on obstructive voiding and urinary tract infections, nothing in the record for this time period shows that the Veteran has a problem with obstructive voiding or urinary tract infections.  Therefore, the Board will not rate his service connected prostate cancer as obstructive voiding or as a urinary tract infection.  See Butts, supra.  Accordingly, the Board finds a higher evaluation is not warranted based on obstructive voiding or urinary tract infections.  38 C.F.R. § 4.115a.  This is true at all times from July 17, 2006, to August 18, 2010.

From August 19, 2010, to August 23, 2012, the Veteran is assigned a 40 percent disability rating.  As to a higher evaluation based on continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials, nothing in the record for this time period shows the Veteran wore absorbent materials which had to be changed more than four times per day.  In fact, in the August 19, 2010, letter from Penrose Cancer Center and the August 25, 2010, letter from Colorado Springs Health Partners, which the Veteran filed in support of his claim for a higher evaluation, his physicians specifically reported that the Veteran wore absorbent materials which had to be changed four times per day - not more than four times.  Likewise, the December 2010 VA examiner reported that he wore absorbent materials which must be changed three times per day.  Although treatment records document the Veteran's complaints and/or treatment for urinary leakage with a need to wear absorbent materials, the reports by the above physicians that the claimant did not use absorbent materials which must be changed more than four times is not contradicted by any other medical evidence.  Therefore, the Board finds a higher evaluation is not warranted based on wearing absorbent materials.  38 C.F.R. § 4.115a.  This is true at all times from August 18, 2010, to the August 23, 2012.  

As to a higher evaluation based on voiding intervals, obstructive voiding, and urinary tract infections, the Veteran is already receiving the maximum rating possible under these criteria.  Therefore, a higher evaluation is not warranted as a matter of law.  38 C.F.R. § 4.115a; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  This is true at all times from August 18, 2010, to the August 23, 2012.  

Effective August 23, 2012, the Veteran is assigned a 60 percent disability rating for the residuals of his service-connected prostate cancer based on evidence of a worsening of the condition as of that date.  This rating was assigned because a letter from the Veteran's private physician dated August 23, 2012, stated that the Veteran had "significant urgency and has spontaneous incontinence requiring more than eight pads per day."  This meets the criteria for a 60 percent rating for urinary leakage.  38 C.F.R. § 4.115a.  The preponderance of the evidence is against the assignment of a disability rating in excess of 60 percent for any period of time covered by the appeal.  In order to warrant the assignment of such a disability rating, the Veteran would have to manifest symptoms of renal dysfunction warranting the assignment of an 80 or 100 percent rating.  However, there is no evidence which shows that the Veteran's service-connected prostate cancer residuals manifest as any renal dysfunction.  Accordingly, a rating in excess of 60 percent is not warranted.  

B. Right Knee Disorder

The June 2007 rating decision on appeal confirmed and continued a 10 percent rating for the right knee disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5259, which contemplates removal of the semilunar cartilage of the knee which is symptomatic.  The 10 percent rating is the only rating assignable under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  Given the fact that the Veteran has already received the maximum rating possible under Diagnostic Code 5259, the Board's adjudication of the current appeal will also consider Diagnostic Codes 5257, 5258, 5260, and 5261.  See Butts, supra.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, slight recurrent subluxation or lateral instability will be rated as 10 percent disabling.  Moderate recurrent subluxation or lateral instability will be rated as 20 percent disabling; and, severe recurrent subluxation or lateral instability warrants a 30 percent rating.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint warrants a 20 percent rating.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5259, removal of the semilunar cartilage when symptomatic warrants a 10 percent rating. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260, if flexion of the knee is limited to 45 degrees a 10 percent rating is in order.  If flexion of the knee is limited to 30 degrees a 20 percent rating is in order.  If flexion of the knee is limited to 15 degrees a 30 percent rating is in order. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order. 

As to an increased rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, the March 2007 VA examiner opined that there was no instability of the right knee.  Likewise, a January 2010 private treatment record and a December 2010 VA examination record reveal findings of no instability.  In March 2015, the most recent VA examination of the Veteran was conducted.  Again, the Veteran did not report, and the examiner did not find any objective evidence of, lateral instability or subluxation of the right knee.  The record includes no medical findings of instability or subluxation of the right knee during any period of time covered by this appeal.  The Board acknowledges that the Veteran has reported right knee buckling and "near falls"; however, the Veteran has never reported actual falls or relatively frequent buckling due to the right knee disability, and the Board finds the consistent medical findings of no instability or subluxation are more probative than the Veteran's histories, particularly given the evidence of instability due to ankle disabilities.  Therefore, the Board finds that the right knee disability does not result in at least moderate recurrent subluxation or lateral instability.  Accordingly, an increased rating is not warranted under Diagnostic Code 5257.  This is true throughout the period of time during which his claim has been pending.  

 As to an increased rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5258, while the Veteran complained to the March 2007 VA examiner of right knee pain, he thereafter denied having any problem with right knee locking or effusion.  Moreover, on examination, the right knee was negative for effusion.  Likewise, while the Veteran complained to the December 2010 VA examiner of right knee pain and buckling, he thereafter reported that the right knee "rarely gets locked" and does not become swollen.  Moreover, on examination, the right knee was negative for effusion.  

In September 2013, a VA Disability Benefits Questionnaire was completed by a private physician.  It did not indicate any locking of the knees; to the extent that it shows the presence of effusion of the knees, it indicates that it is the nonservice-connected left knee which has such symptoms.  The most recent VA examination conducted in March 2015 also does not reveal any objective evidence of locking and effusion of the right knee.  Additionally, although a review of the record on appeal reveals the Veteran's periodic complaints and/or treatment for right knee problems, nothing in these records contradicts the above examination reports that the right knee did not have evidence of effusion or the appellant's claims regarding no effusion as well as no locking or it only rarely locking.  There is no history of frequent locking.  Therefore, although the record clearly documents the fact that the Veteran has a problem with right knee pain, the Board finds that the record is negative for objective evidence of "frequent episodes" of locking and effusion.  The Board has reached this conclusion even though the Veteran is competent and credible to report on what he can see and feel, such as pain, swelling, and locking, because he does not ever claim that his right knee adverse symptomatology includes frequent episodes of all three problems.  See Jandreau, supra; Buchanan, supra; Charles, supra.  Accordingly, the Board finds that the Veteran does not meet the criteria for an increased rating under Diagnostic Code 5258.  See 38 C.F.R. § 4.71a.  This is true throughout the period of time during which his claim has been pending.  

As to an increased rating under 38 C.F.R. § 4.71a, Diagnostic Codes 5259, as noted above, the disability rating already assigned the Veteran's service connected right knee disorder meets the maximum rating possible under this code section.  Therefore, an increased rating under Diagnostic Code 5259 must be denied as a matter of law.  See Sabonis, supra.  

As to an increased rating under Diagnostic Codes 5260 and/or 5261, at the March 2007 VA examination the Veteran reported that he was having right knee pain because of the weather.  On examination, the range of motion of the right knee was 0 to 120 degrees with grating and crepitus.  (Full range of motion of the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II (2014)).  Repeated testing was not performed because of complaints of severe pain after one squat.  Although there was no change in right knee range of motion after the one repetition, it was nonetheless opined that flexion of the right knee would be reduced by approximately 10 to 15 degrees by pain, weakness, impaired endurance, incoordination, and flare-ups.

Subsequently, at the December 2010 VA examination, the Veteran complained of right knee pain.  On examination, the range of motion of the right knee was 0 to 140 degrees with tenderness, crepitus, and pain throughout but no warmth or effusion.  It was opined that after repeated testing there was no change in range of motion.  It was also opined that the Veteran did not have any additional lost range of motion because of pain, weakness, impaired endurance, or incoordination.  Lastly, it was opined that the Veteran had normal right knee range of motion with no muscle atrophy or weakness. 

A July 2013 private treatment record reveals that the Veteran had "fair to good" range of motion.  A September 2013 VA Disability Benefits Questionnaire was completed by a private physician.  Range of motion results with respect to the right knee were not fully reported.  A flexion of 115 degrees with no painful motion was indicated; no extension was reported.  All reports related to painful motion involved the Veteran's nonservice-connected left knee.  March 2014 private treatment records report that the Veteran had full range of motion of the knee, with minimal to no discomfort.  

In March 2015, the most recent VA examination of the Veteran was conducted.  
Slight limitation of flexion to 130 degrees was recorded; extension was normal to 0 degrees.  The Veteran exhibited pain on flexion and weight bearing of the knee along with tenderness to palpation.  The Veteran was able to perform repetitive use of the right knee without loss of range of motion; pain, weakness, fatigability, or incoordination were not noted to significantly limit functional ability with repeated use.

As to an increased rating under Diagnostic Code 5260, the Board finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for a higher rating because flexion of the knee is not limited to 30 degrees but at its worst was 105 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true throughout the period of time during which his claim has been pending.  

As to an increased rating under Diagnostic Code 5261, the Board finds that with taking into considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for a 20 percent rating because extension of the knee is not limited to 20 degrees but at its worst is normal at 0 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  This is true throughout the period of time during which his claim has been pending.  

The Board also finds that even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for separate compensable ratings under Diagnostic Code 5260 and under Diagnostic Code 5261 because flexion of the knee is not limited to at least 45 degrees and extension of the knee is not limited to at least 10 degrees.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a; VAOPGCPREC 9-2004.  This is true throughout the period of time during which his claim has been pending.  

The Board acknowledges that the evidence includes histories of pain on use and functional impairment, to include beyond that shown during examination.  However, even if range of motion were limited beyond that shown during examination, the Veteran has not specifically alleged limitation to approximate what is needed for a higher rating, and the range of motion demonstrated by the Veteran consistently so greatly exceeds what would be required for even a noncompensable rating that it would be illogical to conclude that pain or other symptom so functionally limit the range of motion that it would approximate the criteria for a compensable rating under Diagnostic Code 5260 or 5261.  As such, a rating in excess of 10 percent is not warranted based on limitation of motion.

C.  Left Shoulder Disorder

The February 2007 rating decision confirmed and continued a 10 percent rating for the left shoulder disorder under 38 C.F.R. § 4.115b, Diagnostic Code 5021-5201.  The subsequent September 2011 rating decision granted the Veteran's left shoulder disorder a 20 percent rating effective from February 22, 2007, the date of claim for an increased rating.  

Under Diagnostic Code 5021, myositis will be rated on limitation of motion of affected parts, as degenerative arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is non-compensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5200, favorable ankylosis of scapulohumeral articulation, with abduction to 60 degrees, and the ability to reach mouth and head warrants a 20 percent evaluation (minor shoulder) and 30 percent evaluation (major shoulder).  Intermediate, between favorable and unfavorable, ankylosis of scapulohumeral articulation warrants a 30 percent evaluation (minor) and 40 percent evaluation (major).  Unfavorable ankylosis of scapulohumeral articulation, with abduction limited to 25 degrees from side, warrants a 40 percent evaluation (minor) and 50 percent evaluation (major).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of motion of the minor arm at shoulder level warrants a 20 percent evaluation.  Limitation of motion of the arm midway between side and shoulder level warrants a 20 percent evaluation (minor) and 30 percent evaluation (major).  Limitation of motion of the arm to 25 degrees from side warrants a 30 percent evaluation (minor) and 40 percent evaluation (major).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5202, malunion of the humerus with moderate deformity warrants a 20 percent evaluation.  Malunion of the humerus with marked deformity warrants a 20 percent evaluation (minor) and 30 percent evaluation (major).  Recurrent dislocation of the humerus at the scapulohumeral joint with infrequent episodes, and guarding of movement only at shoulder level, warrants a 20 percent evaluation.  Recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 20 percent evaluation (minor) and 30 percent evaluation (major).  Fibrous union of the humerus warrants a 40 percent evaluation (minor) and 50 percent evaluation (major).  Nonunion of the humerus (false flail joint) warrants a 50 percent evaluation (minor) and 60 percent evaluation (major).  Loss of head of humerus (flail shoulder) warrants a 70 percent evaluation (minor) and 80 percent evaluation (major). 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5203, malunion of the clavicle or scapula warrants a 10 percent evaluation.  Nonunion of the clavicle or scapula without loose movement warrants a 10 percent evaluation.  Nonunion of the clavicle or scapula with loose movement warrants a 20 percent evaluation.  Dislocation of the clavicle or scapula warrants a 20 percent evaluation.

As to an increased rating under Diagnostic Code 5200 for ankylosis, the Board notes that the record on appeal, including the findings at the March 2007, December 2010, and March 2015 VA examinations, is negative for a diagnosis of ankylosis of the left shoulder.  In the absence a diagnosis of ankylosis, the Board may not rate his service-connected left shoulder disorder as ankylosis.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Therefore, an increased rating is not warranted under Diagnostic Code 5200.  This is true throughout the period of time during which his claim has been pending.

Similarly, as to an increased rating under Diagnostic Code 5202 for fibrous union of the humerus, nonunion of the humerus (false flail joint), or loss of head of humerus (flail shoulder) and Diagnostic Code 5203 for malunion of the clavicle or scapula, the record on appeal, including the findings at the March 2007 December 2010, and March 2015 VA examinations as well as the x-rays taken at the 2010 VA examination, are negative for a diagnosis of any of the above disorders.  Therefore, the Board will not rate his service connected left shoulder disorder as fibrous union of the humerus, a false flail joint, flail shoulder, or malunion of the clavicle or scapula.  See Butts, supra.  Accordingly, an increased rating is not warranted under Diagnostic Code 5202 or Diagnostic Code 5203.  This is true throughout the period of time during which his claim has been pending.  

As to an increased rating under Diagnostic Code 5201, at the March 2007 VA examination the Veteran complained of chronic tightening of the muscles of his left shoulder as well as a burning sensation and difficulty moving his neck but not his shoulder.  On examination, the range of motion of the left shoulder was opined to be "completely within normal limits" with flexion of 0 to 180 degrees and abduction of 0 to 180 degrees with slight tenderness.  (Normal range of motion of the shoulder is flexion to 180 degrees, abduction to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I (2014)).

A December 2009 private treatment record reveals findings of "good" range of motion with pain much beyond 90 degrees of flexion or abduction and "good" internal  rotation.  A January 2010 private treatment record reveals a finding of "good" range of motion in the shoulder with minimal discomfort.  Subsequently, at the December 2010 VA examination, the Veteran complained of lost shoulder motion and a pulling sensation when trying to lift his arm to high but he did not complain of pain with rest.  The Veteran is right handed.  On examination, the pain-free range of motion of the left shoulder was flexion from 0 to 90 degrees, abduction from 0 to 90 degrees, external rotation from 0 to 80 degrees, and internal rotation from 0 to 30 degrees with no tenderness or effusion.  It was opined that after repeated testing there was no change in range of motion.  It was also opined that the Veteran did not have any additional lost range of motion because of pain, weakness, impaired endurance, or incoordination. 

A November 2012 private treatment record reveals findings of abduction to 80 degrees, flexion to 80 degrees, and "fair" internal rotation.  There was significant pain and weakness in abduction against resistance.  There was good strength in internal rotation with discomfort.  

The March 2015 VA examination recorded the Veteran's range of motion of the left shoulder to be flexion from 0 to 120 degrees, abduction from 0 to 95 degrees, external rotation from 0 to 75 degrees, and internal rotation from 0 to 60 degrees.  Pain on flexion, abduction, and internal rotation was observed by the examiner.  The Veteran was able to perform repetitive use testing without additional loss of rating or motion.  

Even when considering functional limitations due to pain and the other factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Veteran's functional losses do not equate to the criteria required for a 30 percent rating because motion of the left (minor) arm is not limited to 25 degrees from the side but at its worst is only limited to shoulder level.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.71a.  The Board acknowledges that the Veteran alleges functional impairment beyond that shown during examination.  However, even if range of motion were limited beyond that shown during examination, the Veteran has not specifically alleged limitation to approximate what is needed for a higher rating, and the range of motion demonstrated by the Veteran consistently exceeds what would be required for a higher rating that to such a degree that it would be illogical to conclude that pain or other symptom so functionally limit the range of motion that it would approximate the criteria for a higher rating.  Therefore, an increased rating is not warranted under Diagnostic Code 5201.  38 C.F.R. § 4.71a.  

D.  Conclusion

As to the Veteran's claim that his disabilities are worse than rated, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In reaching the above conclusions, the Board has not overlooked the various lay statements found in the record.  In this regard, the Veteran is credible to report on what he sees and feels such as urinary urgency, a need to wear absorbent materials, pain, lost motion, and swelling, and the claimant and others are credible to report on what they can see such as a need for the claimant to use the restroom, wear absorbent materials, and appearing to be in pain.  See Jandreau, supra; Buchanan, supra; Charles, supra; also see Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, lay persons are not competent to opine as to the chronic problems caused by the above disabilities because such opinions requires medical expertise which they have not been shown to have and these types of findings are not readily observable by a lay person.  Id.  Furthermore, the Board finds more competent and credible the medical opinions as to the severity of his disabilities provided by the experts at the Veteran's VA examinations than these lay assertions.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data); Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.... As is true with any piece of evidence, the credibility, and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In adjudicating the current appeal for higher evaluations, the Board has not overlooked the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed that any of the above disabilities prevent him from obtaining and/or maintaining employment.  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claims, the doctrine is not for application.  See also, e.g., Ortiz, supra; Gilbert, supra.


ORDER

An initial rating in excess of 20 percent from July 17, 2006, and in excess of 40 percent from August 19, 2010, and in excess of 60 percent from August 23, 2012 for prostate cancer is denied.

A disability rating in excess of 10 percent for a right knee disorder is denied at all times during the pendency of the appeal.

A disability rating in excess of 20 percent for a left shoulder disorder is denied at all times during the pendency of the appeal.



____________________________________________
N.  SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


